Exhibit 10.1
PRG-SCHULTZ INTERNATIONAL, INC.
2008 EQUITY INCENTIVE PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Section               Page ARTICLE I DEFINITIONS     1  
 
    1.01
1.02
1.03
1.04
1.05
1.06
1.07
1.08
1.09
1.10
1.11
1.12
1.13
1.14
1.15
1.16
1.17
1.18
1.19
1.20
1.21
1.22
1.23
1.24
1.25
1.26     Affiliate
Agreement
Award
Board
Cause
Change in Control
Code
Committee
Common Stock
Company
Control Change Date
Corresponding SAR
Exchange Act
Fair Market Value
Incentive Award
Incumbent Board Member
Initial Value
Named Executive Officer
Option
Participant
Plan
Person
Restricted Stock Award
Restricted Stock Unit
SAR
Ten Percent Shareholder     1
1
1
1
1
2
2
2
3
3
3
3
3
3
3
4
4
4
4
4
4
5
5
5
5
5  
 
                    ARTICLE II PURPOSES     5  
 
                    ARTICLE III ADMINISTRATION     6  
 
                    ARTICLE IV ELIGIBILITY     7  
 
                    ARTICLE V COMMON STOCK SUBJECT TO PLAN     7  
 
    5.01     Common Stock Issued     7  
 
    5.02     Aggregate Limit     7  
 
    5.03     Individual Limit     8  
 
    5.04     Awards Settled in Cash; Reissue of Awards and Shares     8  
 
                    ARTICLE VI OPTIONS     9  

i



--------------------------------------------------------------------------------



 



                     
 
    6.01     Grant     9  
 
    6.02     Option Price     9  
 
    6.03     Maximum Option Period     9  
 
    6.04     Exercise     9  
 
    6.05     Payment     10  
 
    6.06     Stockholder Rights     10  
 
    6.07     Disposition of Shares     10  
 
    6.08     No Liability of Company     10  
 
                    ARTICLE VII SARS     10  
 
    7.01
7.02
7.03
7.04
7.05     Grant
Maximum SAR Period
Exercise
Settlement
Stockholder Rights     10
11
11
11
11  
 
                    ARTICLE VIII RESTRICTED STOCK AWARDS     11  
 
    8.01
8.02
8.03
8.04
8.05     Award
Payment
Vesting
Maximum Restriction Period
Stockholder Rights     11
12
12
12
13  
 
                    ARTICLE IX RESTRICTED STOCK UNITS     13  
 
    9.01
9.02
9.03
9.04
9.05     Grant
Earning the Award
Maximum Restricted Stock Unit Award Period
Payment
Stockholder Rights     13
13
14
14
14  
 
                    ARTICLE X INCENTIVE AWARDS     14  
 
    10.01
10.02
10.03
10.04
10.05     Grant
Earning the Award
Maximum Incentive Award Period
Payment
Stockholder Rights     15
15
15
15
15  
 
                    ARTICLE XI TERMS APPLICABLE TO ALL AWARDS     15  
 
    11.01
11.02
11.03
11.04
11.05     Written Agreement
Nontransferability
Transferable Awards
Employee Status
Change in Control     15
16
16
16
17  
 
                    ARTICLE XII QUALIFIED PERFORMANCE-BASED COMPENSATION     18
 
 
    12.01     Performance Conditions     18  
 
    12.02     Establishing the Amount of the Award     19  

ii



--------------------------------------------------------------------------------



 



                     
 
    12.03     Earning the Award     19  
 
    12.04     Definitions of Performance Criteria     20  
 
                    ARTICLE XIII ADJUSTMENT UPON CHANGE IN COMMON STOCK     20  
 
                    ARTICLE XIV COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY
BODIES     21  
 
    14.01     Compliance     21  
 
    14.02     Postponement of Exercise or Payment     21  
 
    14.03     Forfeiture of Payment     22  
 
                    ARTICLE XV LIMITATION ON BENEFITS     22  
 
                    ARTICLE XVI GENERAL PROVISIONS     23  
 
    16.01     Effect on Employment and Service     23  
 
    16.02     Unfunded Plan     23  
 
    16.03     Rules of Construction     24  
 
    16.04     Tax Withholding and Reporting     24  
 
    16.05     Reservation of Shares     24  
 
    16.06     Governing Law     24  
 
    16.07     Other Actions     25  
 
    16.08     Repurchase of Common Stock     25  
 
    16.09     Other Conditions     25  
 
    16.10     Forfeiture Provisions     25  
 
    16.11     Repricing of Awards     26  
 
    16.12     Legends; Payment of Expenses     26  
 
                    ARTICLE XVII CLAIMS PROCEDURES     26  
 
                    ARTICLE XVIII AMENDMENT     27  
 
                    ARTICLE XIX DURATION OF PLAN     27  
 
                    ARTICLE XX EFFECTIVE DATE OF PLAN     27  
 
                    ARTICLE XXI OMNIBUS SECTION 409A PROVISION     28  

iii



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS

1.01   Affiliate

     Affiliate, as it relates to any limitations or requirements with respect to
incentive stock options, means any “subsidiary” or “parent” corporation (as such
terms are defined in Code Section 424) of the Company. Affiliate otherwise means
any entity that is part of a controlled group of corporations or is under common
control with the Company within the meaning of Code Sections 1563(a), 414(b) or
414(c), except that, in making any such determination, 50 percent shall be
substituted for 80 percent under such Code Sections and the related regulations.

1.02   Agreement

     Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of an Award granted to such Participant.

1.03   Award

     Award means an Incentive Award, Option, Restricted Stock Award, Restricted
Stock Unit or SAR granted under this Plan.

1.04   Board

     Board means the Board of Directors of the Company.

1.05   Cause

     Cause has the same definition as under any employment or service agreement
between the Company or any Affiliate and the Participant or, if no such
employment or service agreement exists or if such employment or service
agreement does not contain any such definition, Cause means (i) the
Participant’s act or failure to act amounting to gross negligence or willful
misconduct to the detriment of the Company or any Affiliate; (ii) the
Participant’s dishonesty, fraud, theft or embezzlement of funds or properties in
the course of Participant’s employment; (iii) the Participant’s commission of or
pleading guilty to or confessing to any felony; or (iv) the Participant’s breach
of any restrictive covenant agreement with the Company or any Affiliate,
including but not limited to, covenants not to compete, non-solicitation
covenants and non-disclosure covenants. For purposes of the Plan, the
Participant’s resignation without the Company’s or an Affiliate’s written
consent prior to the expiration of a written employment contract or in
anticipation of termination of employment for Cause shall constitute a
termination of employment for Cause.

 



--------------------------------------------------------------------------------



 



1.06   Change in Control

     Change in Control means the occurrence of any of the following events:
     (a)     The accumulation in any number of related or unrelated transactions
by any Person of beneficial ownership (as such term is used in Rule 13d-3
promulgated under the Exchange Act) of fifty percent (50%) or more of the
combined voting power of the Company’s voting stock; provided that for purposes
of this subsection (a), a Change in Control will not be deemed to have occurred
if the accumulation of fifty percent (50%) or more of the voting power of the
Company’s voting stock results from any acquisition of voting stock (i) by the
Company, (ii) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliate, or (iii) by any Person pursuant to a
merger, consolidation or reorganization (a “Business Combination”) that would
not cause a Change in Control under subsection (b) below; or
     (b)     Consummation of a Business Combination, unless, immediately
following that Business Combination, all or substantially all of the Persons who
were the beneficial owners of voting stock of the Company immediately prior to
that Business Combination beneficially own, directly or indirectly, at least
fifty percent (50%) of the combined voting power of the Company’s voting stock
resulting from that Business Combination (including, without limitation, an
entity that as a result of that transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions relative to each other as
their ownership, immediately prior to that Business Combination, of the voting
stock of the Company; or
     (c)     Less than a majority of the members of the Board of Directors of
the Company or any entity resulting from a Business Combination are Incumbent
Board Members; or
     (d)     A sale or other disposition of all or substantially all of the
assets of the Company, except pursuant to a Business Combination that would not
cause a Change in Control under subsection (b) above; or
     (e)     Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company, except pursuant to a Business
Combination that would not cause a Change in Control under subsection (b) above;
or
     (f)     Any other transaction or event that the Board identifies as a
Change in Control for purposes of the Plan.

1.07   Code

     Code means the Internal Revenue Code of 1986 and any amendments thereto.

1.08   Committee

     Committee means the Compensation Committee of the Board, or the Board
itself if no Compensation Committee exists. If such Compensation Committee
exists, if and to the extent deemed necessary by the Board, such Compensation
Committee shall consist of two or more

2



--------------------------------------------------------------------------------



 



directors, all of whom are “non-employee directors” within the meaning of
Rule 16b-3 under the Exchange Act and “outside directors” within the meaning of
Code Section 162(m).

1.09   Common Stock

     Common Stock means the common stock, no par value per share, of the
Company.

1.10   Company

     Company means PRG-Schultz International, Inc., a Georgia corporation, and
any successor thereto.

1.11   Control Change Date

     Control Change Date means the date on which a Change in Control occurs. If
a Change in Control occurs on account of a series of transactions, the “Control
Change Date” is the date of the last of such transactions.

1.12   Corresponding SAR

     Corresponding SAR means a SAR that is granted in relation to a particular
Option and that can be exercised only upon the surrender to the Company,
unexercised, of that portion of the Option to which the SAR relates.

1.13   Exchange Act

     Exchange Act means the Securities Exchange Act of 1934, as amended.

1.14   Fair Market Value

     Fair Market Value of a share of Common Stock means, on any given date, the
fair market value of a share of Common Stock as the Committee in its discretion
shall determine; provided, however, that the Committee shall determine Fair
Market Value without regard to any restriction other than a restriction which,
by its terms, will never lapse and, if the shares of Common Stock are traded on
any national stock exchange or quotation system, the Fair Market Value of a
share of Common Stock shall be the closing price of a share of Common Stock as
reported on such stock exchange or quotation system on such date, or if the
shares of Common Stock are not traded on such stock exchange or quotation system
on such date, then on the next preceding day that the shares of Common Stock
were traded on such stock exchange or quotation system, all as reported by such
source as the Committee shall select. The Fair Market Value that the Committee
determines shall be final, binding and conclusive on the Company, any Affiliate
and each Participant.

1.15   Incentive Award

     Incentive Award means an award stated with reference to a specified dollar
amount or number of shares of Common Stock which, subject to such terms and
conditions as may be

3



--------------------------------------------------------------------------------



 



prescribed by the Committee entitles the Participant to receive shares of Common
Stock, cash or a combination thereof from the Company or an Affiliate.

1.16   Incumbent Board Member

     Incumbent Board Member means an individual who either is (a) a member of
the Company’s Board as of the effective date of the adoption of this Plan or
(b) a member who becomes a member of the Company’s Board subsequent to the date
of the adoption of this Plan whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least sixty percent (60%)
of the then Incumbent Board Members (either by a specific vote or by approval of
the proxy statement of the Company in which that person is named as a nominee
for director, without objection to that nomination), but excluding, for that
purpose, any individual whose initial assumption of office occurs as a result of
an actual or threatened election contest (within the meaning of Rule 14a-11 of
the Exchange Act) with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors.

1.17   Initial Value

     Initial Value means, with respect to a Corresponding SAR, the Option price
per share of the related Option and, with respect to a SAR granted independently
of an Option, the amount determined by the Committee on the date of grant which
shall not be less than the Fair Market Value of one share of Common Stock on the
date of grant.

1.18   Named Executive Officer

     Named Executive Officer means a Participant who, as of the last day of a
taxable year, is the Chief Executive Officer of the Company (or is acting in
such capacity) or one of the four highest compensated officers of the Company
(other than the Chief Executive Officer) or is otherwise one of the group of
“covered employees,” all as defined in the regulations promulgated under Code
Section 162(m).

1.19   Option

     Option means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.

1.20   Participant

     Participant means an employee of the Company or an Affiliate, a member of
the Board or the Board of Directors of an Affiliate (whether or not an
employee), or a person or entity that provides services to the Company or an
Affiliate and who satisfies the requirements of Article IV and is selected by
the Committee to receive an Award.

1.21   Plan

     Plan means this PRG-Schultz International, Inc. 2008 Equity Incentive Plan,
in its current form and as hereafter amended.

4



--------------------------------------------------------------------------------



 



1.22   Person

     Person means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or any other entity of any kind.

1.23   Restricted Stock Award

     Restricted Stock Award means shares of Common Stock granted to a
Participant under Article VIII.

1.24   Restricted Stock Unit

     Restricted Stock Unit means an award, stated with respect to a specified
number of shares of Common Stock, that entitles the Participant to receive one
share of Common Stock with respect to each Restricted Stock Unit that becomes
payable under the terms and conditions of the Plan and the applicable Agreement.

1.25   SAR

     SAR means a stock appreciation right that in accordance with the terms of
an Agreement entitles the holder to receive cash or a number of shares of Common
Stock based on the increase in the Fair Market Value of the shares underlying
the stock appreciation right during a stated period specified by the Committee.
References to “SARs” include both Corresponding SARs and SARs granted
independently of Options, unless the context requires otherwise.

1.26   Ten Percent Shareholder

     Ten Percent Shareholder means any individual who (considering the stock
attribution rules described in Code Section 424(d)) owns stock possessing more
than 10 percent of the total combined voting power of all classes of stock of
the Company or any Affiliate.
ARTICLE II
PURPOSES
     The Plan is intended to assist the Company and its Affiliates in recruiting
and retaining individuals with ability and initiative by enabling such persons
to participate in the future success of the Company and its Affiliates by
associating their interests with those of the Company and its stockholders. The
Plan is intended to permit the grant of Options qualifying under Code
Section 422 (“incentive stock options”) and Options not so qualifying, SARs,
Restricted Stock Awards, Restricted Stock Units and Incentive Awards in
accordance with the Plan and procedures that may be established by the
Committee. No Option that is intended to be an incentive stock option shall be
invalid for failure to qualify as an incentive stock option. The proceeds
received by the Company from the sale of shares of Common Stock pursuant to this
Plan may be used for general corporate purposes.

5



--------------------------------------------------------------------------------



 



ARTICLE III
ADMINISTRATION
     The Plan shall be administered by the Committee. The Committee shall have
authority to grant Awards upon such terms (not inconsistent with the provisions
of this Plan) as the Committee may consider appropriate. Such terms may include
conditions (in addition to those contained in this Plan) on the exercisability,
transferability, and forfeitability of all or any part of an Option or SAR, the
transferability or forfeitability of a Restricted Stock Award, or the grant,
settlement, forfeitability, or transferability of a Restricted Stock Unit or an
Incentive Award, among other terms. Notwithstanding any such conditions, the
Committee may, in its discretion and whether or not in connection with a Change
in Control, accelerate the time at which any Option or SAR may be exercised, or
the time at which a Restricted Stock Award may become transferable or
nonforfeitable or the time at which an Incentive Award or award of Restricted
Stock Units may be earned and settled. In addition, the Committee shall have
complete authority to interpret all provisions of this Plan; to prescribe the
form of Agreements; to adopt, amend, and rescind rules and regulations
pertaining to the administration of the Plan; and to make all other
determinations necessary or advisable for the administration of this Plan. The
express grant in the Plan of any specific power to the Committee shall not be
construed as limiting any power or authority of the Committee. Any decision
made, or action taken, by the Committee in connection with the administration of
this Plan shall be final and conclusive. The members of the Committee shall not
be liable for any act done in good faith with respect to this Plan or any
Agreement or Award. Unless otherwise provided by the Bylaws of the Company, by
resolution of the Board or applicable law, a majority of the members of the
Committee shall constitute a quorum, and acts of the majority of the members
present at any meeting at which a quorum is present, and any acts approved in
writing by all members of the Committee without a meeting, shall be the acts of
the Committee.
     To the extent applicable law so permits, the Committee, in its discretion,
may delegate to one or more officers of the Company all or part of the
Committee’s authority and duties with respect to Awards to be granted to
individuals who are not subject to the reporting and other provisions of
Section 16 of the Exchange Act. The Committee may revoke or amend the terms of
any delegation at any time but such action shall not invalidate any prior
actions of the Committee’s delegate or delegates that were consistent with the
terms of the Plan and the Committee’s prior delegation. If and to the extent
deemed necessary by the Board, (i) all Awards granted to any individual who is
subject to the reporting and other provisions of Section 16 of the Exchange Act
shall be made by a Committee comprised solely of two or more directors, all of
whom are “non-employee directors” within the meaning of Rule 16b-3 under the
Exchange Act, to the extent necessary to exempt the Award from the short-swing
profit rules of Section 16(b) of the Exchange Act and (ii) all Awards granted to
an individual who is a Named Executive Officer shall be made by a Committee
comprised solely of two or more directors, all of whom are “outside directors”
within the meaning of Code Section 162(m), to the extent necessary to preserve
any deduction under Section 162(m) of the Code. An Award granted to an
individual who is a member of the Committee may be approved by the Committee in
accordance with the applicable committee charters then in effect and other
applicable law.
     The Company shall bear all expenses of administering this Plan. The Company
shall indemnify and hold harmless each person who is or shall have been a member
of the Committee

6



--------------------------------------------------------------------------------



 



acting as administrator of the Plan, or any delegate of such, against and from
any cost, liability, loss or expense that may be imposed upon or reasonably
incurred by such person in connection with or resulting from any action, claim,
suit, or proceeding to which such person may be a party or in which such person
may be involved by reason of any action taken or not taken under the Plan and
against and from any and all amounts paid by such person in settlement thereof,
with the Company’s approval, or paid by such person in satisfaction of any
judgment in any such action, suit, or proceeding against such person, provided
he or she shall give the Company an opportunity, at its own expense, to handle
and defend the same before he or she undertakes to handle and defend it on his
or her own behalf. Notwithstanding the foregoing, the Company shall not
indemnify and hold harmless any such person if (i) applicable law or the
Company’s Articles of Incorporation or Bylaws prohibit such indemnification or
(ii) such person did not act in good faith and in a manner that such person
believed to be consistent with the Plan or (iii) such person’s conduct
constituted gross negligence or willful misconduct. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Articles of Incorporation
or Bylaws, as a matter of law or otherwise, or under any other power that the
Company may have to indemnify such person or hold him or her harmless. The
provisions of the foregoing indemnity shall survive indefinitely the term of
this Plan.
ARTICLE IV
ELIGIBILITY
     Any employee of the Company or an Affiliate (including an entity that
becomes an Affiliate after the adoption of this Plan), a member of the Board or
the Board of Directors of an Affiliate (including an entity that becomes an
Affiliate after the adoption of the Plan) (whether or not such board member is
an employee) and any other person or entity that provides services to the
Company or an Affiliate (including an entity that becomes an Affiliate after the
adoption of the Plan) is eligible to participate in this Plan if the Committee,
in its sole discretion, determines that such person or entity has contributed
significantly or can be expected to contribute significantly to the profits or
growth of the Company or any Affiliate or if it is otherwise in the best
interest of the Company or any Affiliate for such person or entity to
participate in this Plan.
ARTICLE V
COMMON STOCK SUBJECT TO PLAN

5.01   Common Stock Issued

     Upon the issuance of shares of Common Stock pursuant to an Award, the
Company may deliver to the Participant (or the Participant’s broker if the
Participant so directs) shares of Common Stock from its authorized but unissued
Common Stock, treasury shares or reacquired shares, whether reacquired on the
open market or otherwise.

5.02   Aggregate Limit

     The maximum aggregate number of shares of Common Stock that may be issued
under this Plan and to which Awards may relate is 2,000,000 shares. One hundred
percent (100%) of such shares may be issued pursuant to Options. Alternatively,
one hundred percent (100%) of

7



--------------------------------------------------------------------------------



 



such shares may be issued pursuant to SARs, Restricted Stock Awards, Restricted
Stock Units or Incentive Awards. The maximum number of shares of Common Stock
that may be issued in each instance shall be subject to adjustment as provided
in Article XII.

5.03   Individual Limit

     In any calendar year, no Participant may be granted Options, SARs,
Restricted Stock Awards, Restricted Stock Units or any combination thereof that
relate to more than 500,000 shares of Common Stock. For purposes of the
foregoing limit, an Option and its Corresponding SAR shall be treated as a
single Award. In any calendar year, no Participant may be granted an Incentive
Award (i) with reference to a specified dollar limit for more than $1,500,000
and (ii) with reference to a specified number of shares of Common Stock for more
than 500,000 shares of Common Stock. If an Award that a Participant holds is
cancelled or subject to a repricing within the meaning of the regulations under
Code Section 162(m) (after shareholder approval as required herein), the
cancelled Award shall continue to be counted against the maximum number of
shares of Common Stock for which Awards may be granted to the Participant in any
calendar year as required under Code Section 162(m). The maximum number of
shares that may be granted in any calendar year to any Participant shall be
subject to adjustment as provided in Article XII.

5.04   Awards Settled in Cash; Reissue of Awards and Shares

     To the extent that an Award is settled in cash or a form other than shares
of Common Stock, the number of underlying shares of Common Stock with respect to
which the Award related shall be counted against the applicable Common Stock
limit under Section 5.02 above as opposed to counting the number of shares of
Common Stock that could have been delivered in lieu of such cash or other form
of settlement. To the extent that any shares of Common Stock are issued pursuant
to an Award, the number of shares of Common Stock that shall be counted against
the applicable Common Stock limit under Section 5.02 above shall be the greater
of (i) the number of underlying shares of Common Stock with respect to which the
Award related or (ii) the number of shares of Common Stock actually issued in
settlement of such Award. Shares of Common Stock that are subject to or underlie
Awards that expire, or for any reason are cancelled, terminated or forfeited,
fail to vest, or for any other reason are not paid or delivered under the Plan,
shall again be available for issuance pursuant to subsequent Awards under the
Plan. Such shares of Common Stock, with respect to the portion of that Award
that is cancelled, terminated, forfeited, fails to vest or is otherwise not paid
or delivered, will be treated for purposes of Section 5.02 above as if they had
never been issued. Shares of Common Stock that are otherwise reacquired from the
Participant or the Participant’s transferee to pay the exercise or purchase
price of an Award or to satisfy the minimum applicable tax withholding
obligation of the Company or an Affiliate with respect to an Award shall not be
treated, for purposes of Section 5.02 above, as shares of Common Stock available
for issuance under the Plan and shall not be so available.

8



--------------------------------------------------------------------------------



 



ARTICLE VI
OPTIONS

6.01   Grant

     Subject to the eligibility provisions of Article IV, the Committee will
designate each individual or entity to whom an Option is to be granted and will
specify the number of shares of Common Stock covered by such grant and whether
the Option is an incentive stock option or a nonqualified stock option.
Notwithstanding any other provision of the Plan or any Agreement, the Committee
may only grant an incentive stock option to an individual who is an employee of
the Company or an Affiliate. An Option may be granted with or without a
Corresponding SAR.

6.02   Option Price

     The price per share of Common Stock purchased on the exercise of an Option
shall be determined by the Committee on the date of grant, but shall not be less
than the Fair Market Value of a share of Common Stock on the date the Option is
granted. However, if at the time of grant of an Option that is intended to be an
incentive stock option, the Participant is a Ten Percent Shareholder, the price
per share of Common Stock purchased on the exercise of such Option shall not be
less than 110% of the Fair Market Value of a share of Common Stock on the date
the Option is granted.

6.03   Maximum Option Period

     The maximum period in which an Option may be exercised shall be determined
by the Committee on the date of grant, except that no Option shall be
exercisable after the expiration of ten years from the date such Option was
granted (five years from the date such Option was granted in the event of an
incentive stock option granted to a Ten Percent Shareholder).

6.04   Exercise

     Subject to the provisions of this Plan and the applicable Agreement, an
Option may be exercised in whole at any time or in part from time to time at
such times and in compliance with such requirements as the Committee shall
determine; provided, however, that incentive stock options (granted under the
Plan and all plans of the Company and its Affiliates) may not be first
exercisable in a calendar year for shares of Common Stock having a Fair Market
Value (determined as of the date the Option is granted) exceeding $100,000. If
the limitation is exceeded, the Options that cause the limitation to be exceeded
shall be treated as nonqualified stock options. An Option granted under this
Plan may be exercised with respect to any number of whole shares less than the
full number for which the Option could be exercised. A partial exercise of an
Option shall not affect the right to exercise the Option from time to time in
accordance with this Plan and the applicable Agreement with respect to the
remaining shares subject to the Option. The exercise of an Option shall result
in the termination of the Corresponding SAR to the extent of the number of
shares with respect to which the Option is exercised.

9



--------------------------------------------------------------------------------



 



6.05   Payment

     Subject to rules established by the Committee and unless otherwise provided
in an Agreement, payment of all or part of the Option price shall be made in
cash or cash equivalent acceptable to the Committee. If the Agreement so
provides, the Committee, in its discretion and provided applicable law so
permits, may allow a Participant to pay all or part of the Option price (i) by
surrendering (actually or by attestation) shares of Common Stock to the Company
that the Participant already owns and, if necessary to avoid adverse accounting
consequences, has held for at least six months; (ii) by a cashless exercise
through a broker; (iii) by means of a “net exercise” procedure, (iv) by such
other medium of payment as the Administrator in its discretion shall authorize
or (v) by any combination of the aforementioned methods of payment. If shares of
Common Stock are used to pay all or part of the Option price, the sum of the
cash and cash equivalent and the Fair Market Value (determined as of the day
preceding the date of exercise) of the shares surrendered must not be less than
the Option price of the shares for which the Option is being exercised.

6.06   Stockholder Rights

     No Participant shall have any rights as a stockholder with respect to
shares subject to his or her Option until the date of exercise of such Option
and the issuance of the shares of Common Stock.

6.07   Disposition of Shares

     A Participant shall notify the Company of any sale or other disposition of
shares of Common Stock acquired pursuant to an Option that was designated an
incentive stock option if such sale or disposition occurs (i) within two years
of the grant of an Option or (ii) within one year of the issuance of shares of
Common Stock to the Participant. Such notice shall be in writing and directed to
the Secretary of the Company.

6.08   No Liability of Company

     The Company shall not be liable to any Participant or any other person if
the Internal Revenue Service or any court or other authority having jurisdiction
over such matter determines for any reason that an Option intended to be an
incentive stock option and granted hereunder does not qualify as an incentive
stock option.
ARTICLE VII
SARS

7.01   Grant

     Subject to the eligibility provisions of Article IV, the Committee will
designate each individual or entity to whom SARs are to be granted and will
specify the number of shares of Common Stock covered by such grant. In addition,
no Participant may be granted Corresponding SARs (under this Plan and all other
incentive stock option plans of the Company and its Affiliates) that are related
to incentive stock options which are first exercisable in any calendar

10



--------------------------------------------------------------------------------



 



year for shares of Common Stock having an aggregate Fair Market Value
(determined as of the date the related Option is granted) that exceeds $100,000.

7.02   Maximum SAR Period

     The term of each SAR shall be determined by the Committee on the date of
grant, except that no SAR shall have a term of more than ten years from the date
such SAR was granted (five years for a Corresponding SAR that is related to an
incentive stock option and that is granted to a Ten Percent Shareholder). No
Corresponding SAR shall be exercisable or continue in existence after the
expiration of the Option to which the Corresponding SAR relates.

7.03   Exercise

     Subject to the provisions of this Plan and the applicable Agreement, a SAR
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Committee shall determine;
provided, however, that a SAR may be exercised only when the Fair Market Value
of the Common Stock that is subject to the exercise exceeds the Initial Value of
the SAR and a Corresponding SAR may be exercised only to the extent that the
related Option is exercisable. A SAR granted under this Plan may be exercised
with respect to any number of whole shares less than the full number for which
the SAR could be exercised. A partial exercise of a SAR shall not affect the
right to exercise the SAR from time to time in accordance with this Plan and the
applicable Agreement with respect to the remaining shares subject to the SAR.
The exercise of a Corresponding SAR shall result in the termination of the
related Option to the extent of the number of shares with respect to which the
SAR is exercised.

7.04   Settlement

     The amount payable to the Participant by the Company as a result of the
exercise of a SAR shall be settled in cash, by the issuance of shares of Common
Stock or by a combination thereof, as the Committee in its sole discretion
determines and sets forth in the applicable Agreement. No fractional share will
be deliverable upon the exercise of a SAR but a cash payment will be made in
lieu thereof.

7.05   Stockholder Rights

     No Participant shall, as a result of receiving a SAR, have any rights as a
stockholder of the Company or any Affiliate until the date that the SAR is
exercised and then only to the extent that the SAR is settled by the issuance of
Common Stock.
ARTICLE VIII
RESTRICTED STOCK AWARDS

8.01   Award

     Subject to the eligibility provisions of Article IV, the Committee will
designate each individual or entity to whom a Restricted Stock Award is to be
granted, will specify the number

11



--------------------------------------------------------------------------------



 



of shares of Common Stock covered by such grant and the price, if any, to be
paid for each share of Common Stock covered by the grant.

8.02   Payment.

     Unless the Agreement provides otherwise, if the Participant must pay for a
Restricted Stock Award, payment of the Award shall be made in cash or cash
equivalent acceptable to the Committee. If the Agreement so provides, the
Committee, in its discretion and provided applicable law so permits, may allow a
Participant to pay all or part of the purchase price (i) by surrendering
(actually or by attestation) shares of Common Stock to the Company the
Participant already owns and, if necessary to avoid adverse accounting
consequences, has held for at least six months, (ii) by such other medium of
payment as the Committee in its discretion shall authorize or (iii) by any
combination of the foregoing methods of payment. If Common Stock is used to pay
all or part of the purchase price, the sum of cash and cash equivalent and other
payments and the Fair Market Value (determined as of the day preceding the date
of purchase) of the Common Stock surrendered must not be less than the purchase
price of the Restricted Stock Award.

8.03   Vesting

     The Committee, on the date of grant may, but need not, prescribe that a
Participant’s rights in the Restricted Stock Award shall be forfeitable and
nontransferable for a period of time or subject to such conditions as may be set
forth in the Agreement. Notwithstanding any provision herein to the contrary,
the Committee, in its sole discretion may grant Restricted Stock Awards that are
nonforfeitable and transferable immediately upon grant. By way of example and
not of limitation, the Committee may prescribe that a Participant’s rights in a
Restricted Stock Award shall be forfeitable and nontransferable subject to
(a) the attainment of objectively determinable performance conditions based on
the criteria described in Article XII, (b) the Participant’s completion of a
specified period of employment or service with the Company or an Affiliate,
(c) the Participant’s death, disability or retirement or (d) satisfaction of a
combination of any of the foregoing factors. A Participant’s rights in a
Restricted Stock Award may be subject to repurchase upon specified events as
determined by the Committee and set forth in the Agreement. Notwithstanding the
preceding sentences, if and to the extent deemed necessary by the Committee,
Restricted Stock Awards granted to Named Executive Officers shall be forfeitable
and nontransferable subject to attainment of objectively determinable
performance conditions based on the criteria described in Article XII and shall
be subject to the other requirements set forth in Article XII so as to enable
such Restricted Stock Award to qualify as “qualified performance-based
compensation” under the regulations promulgated under Code Section 162(m). A
Restricted Stock Award can only become nonforfeitable and transferable during
the Participant’s lifetime in the hands of the Participant.

8.04   Maximum Restriction Period

     To the extent the Participant’s rights in a Restricted Stock Award are
forfeitable and nontransferable for a period of time, the Committee on the date
of grant shall determine the maximum period over which the rights may become
nonforfeitable and transferable, except that such period shall not exceed ten
years from the date of grant.

12



--------------------------------------------------------------------------------



 



8.05   Stockholder Rights

     Prior to their forfeiture (in accordance with the applicable Agreement and
while the shares of Common Stock granted pursuant to the Restricted Stock Award
may be forfeited and are nontransferable), a Participant will have all rights of
a stockholder with respect to a Restricted Stock Award, including the right to
receive dividends and vote the shares; provided, however, that during such
period (i) a Participant may not sell, transfer, pledge, exchange, hypothecate,
or otherwise dispose of shares granted pursuant to a Restricted Stock Award,
(ii) the Company shall retain custody of the certificates evidencing shares
granted pursuant to a Restricted Stock Award, and (iii) the Participant will
deliver to the Company a stock power, endorsed in blank, with respect to each
Restricted Stock Award. In lieu of retaining custody of the certificates
evidencing shares granted pursuant to a Restricted Stock Award, the shares of
Common Stock granted pursuant to the Restricted Stock Award may, in the
Committee’s discretion, be held in escrow by the Company until the Participant’s
interest in such shares of Common Stock vest. Notwithstanding the preceding
sentences, if and to the extent deemed necessary by the Committee, dividends
payable with respect to Restricted Stock Awards may accumulate (without
interest) and become payable to the Participant at the time, and only to the
extent that, the portion of the Restricted Stock Award to which the dividends
relate has become transferable and nonforfeitable. The limitations set forth in
the preceding sentences shall not apply after the shares granted under the
Restricted Stock Award are transferable and are no longer forfeitable.
ARTICLE IX
RESTRICTED STOCK UNITS

9.01   Grant

     Subject to the eligibility provisions of Article IV, the Committee will
designate each individual or entity to whom a grant of Restricted Stock Units is
to be made and will specify the number of shares covered by such grant.

9.02   Earning the Award

     The Committee, on the date of grant of the Restricted Stock Units, shall
prescribe that the Restricted Stock Units will be earned and become payable
subject to such conditions as are set forth in the Agreement. By way of example
and not of limitation, the Committee may prescribe that the Restricted Stock
Units will be earned and become payable upon (a) the satisfaction of objectively
determinable performance conditions based on the criteria described in
Article XI, (b) the Participant’s completion of a specified period of employment
or service with the Company or an Affiliate, (c) the Participant’s death,
disability or retirement or (d) satisfaction of a combination of any of the
foregoing factors. If and to the extent deemed necessary by the Committee,
Restricted Stock Units granted to Named Executive Officers shall become payable
upon the satisfaction of objectively determinable performance conditions based
on the criteria described in Article XI and shall be subject to the other
requirements set forth in Article XI so as to enable such Restricted Stock Units
to qualify as “qualified performance-based compensation” under the regulations
promulgated under Code Section 162(m).

13



--------------------------------------------------------------------------------



 



9.03   Maximum Restricted Stock Unit Award Period

     The Committee, on the date of grant, shall determine the maximum period
over which Restricted Stock Units may be earned, except that such period shall
not exceed ten years from the date of grant.

9.04   Payment

     The amount payable to the Participant by the Company when an award of
Restricted Stock Units is earned shall be settled by the issuance of one share
of Common Stock for each Restricted Stock Unit that is earned. A fractional
share of Common Stock shall not be deliverable when an award of Restricted Stock
Units is earned, but a cash payment will be made in lieu thereof.

9.05   Stockholder Rights

     No Participant shall, as a result of receiving a grant of Restricted Stock
Units, have any rights as a stockholder until and then only to the extent that
the Restricted Stock Units are earned and settled in shares of Common Stock.
However, notwithstanding the foregoing, the Committee in its sole discretion may
set forth in the Agreement that, for so long as the Participant holds any
Restricted Stock Units, if the Company pays any cash dividends on its Common
Stock, then (a) the Company may pay the Participant in cash for each outstanding
Restricted Stock Unit covered by the Agreement as of the record date of such
dividend, less than any required withholdings, the per share amount of such
dividend or (b) the number of outstanding Restricted Stock Units covered by the
Agreement may be increased by the number of Restricted Stock Units, rounded down
to the nearest whole number, equal to (i) the product of the number of the
Participant’s outstanding Restricted Stock Units as of the record date for such
dividend multiplied by the per share amount of the dividend divided by (ii) the
fair market value of a share of Common Stock on the payment date of such
dividend. In the event additional Restricted Stock Units are awarded, such
Restricted Stock Units shall be subject to the same terms and conditions set
forth in the Plan and the Agreement as the outstanding Restricted Stock Units
with respect to which they were granted. Notwithstanding the preceding
sentences, if and to the extent deemed necessary to the Committee, dividends
payable with respect to Restricted Stock Units may accumulate (without interest)
and become payable to the Participant at the time, and only to the extent that,
the portion of the Restricted Stock Units to which the dividends relate has
become earned and payable. The limitations set forth in the preceding sentences
shall not apply after the Restricted Stock Units become earned and payable and
shares are issued thereunder.
ARTICLE X
INCENTIVE AWARDS

10.01   Grant

     Subject to the eligibility provisions of Article IV, the Committee will
designate each individual or entity to whom Incentive Awards are to be granted.
All Incentive Awards shall be determined exclusively by the Committee under the
procedures established by the Committee.

14



--------------------------------------------------------------------------------



 



10.02   Earning the Award

     The Committee, on the date of grant of an Incentive Award, shall specify in
the applicable Agreement the terms and conditions which govern the grant,
including without limitation, whether the Participant, to be entitled to
payment, must be employed or providing services to the Company or an Affiliate
at the time the Incentive Award is to be paid. By way of example and not of
limitation, the Committee may prescribe that the Incentive Award shall be earned
and payable upon (a) the satisfaction of objectively determinable performance
conditions based on the criteria described in Article XII, (b) the Participant’s
completion of a specified period of employment or service with the Company or an
Affiliate, (c) the Participant’s death, disability or retirement or
(d) satisfaction of a combination of any of the foregoing factors. If and to the
extent deemed necessary by the Committee, Incentive Awards granted to Named
Executive Officers shall be earned and become payable upon the satisfaction of
objectively determinable performance conditions based on the criteria described
in Article XII and shall be subject to the other requirements set forth in
Article XII so as to enable the Incentive Awards to qualify as “qualified
performance-based compensation” under the regulations promulgated under Code
Section 162(m).

10.03   Maximum Incentive Award Period

     The Committee, at the time an Incentive Award is made, shall determine the
maximum period over which the Incentive Award may be earned, except that such
period shall not exceed ten years from the date of grant.

10.04   Payment

     The amount payable to the Participant by the Company when an Incentive
Award is earned may be settled in cash, by the issuance of shares of Common
Stock or by a combination thereof, as the Committee, in its sole discretion
determines and sets forth in the applicable Agreement. A fractional share of
Common Stock shall not be deliverable when an Incentive Award is earned, but a
cash payment will be made in lieu thereof.

10.05   Stockholder Rights

     No Participant shall, as a result of receiving an Incentive Award, have any
rights as a stockholder of the Company or any Affiliate on account of such
Incentive Award, unless and then only to the extent that the Incentive Award is
earned and settled in shares of Common Stock.
ARTICLE XI
TERMS APPLICABLE TO ALL AWARDS

11.01   Written Agreement

     Each Award shall be evidenced by a written Agreement (including any
amendment or supplement thereto) between the Company and the Participant
specifying the terms and conditions of the Award granted to such Participant.

15



--------------------------------------------------------------------------------



 



11.02   Nontransferability

     Except as provided in Section 11.03, each Award granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution. In the event of any transfer of an Option or Corresponding SAR (by
the Participant or his transferee), the Option and Corresponding SAR that
relates to such Option must be transferred to the same person or persons or
entity or entities. Except as provided in Section 11.02, during the lifetime of
the Participant to whom the Option or SAR is granted, the Option or SAR may be
exercised only by the Participant. No right or interest of a Participant in any
Award shall be liable for, or subject to, any lien, obligation, or liability of
such Participant or his transferee.

11.03   Transferable Awards

     Section 11.02 to the contrary notwithstanding, if the Agreement so
provides, an Award that is not an incentive stock option or a Corresponding SAR
that relates to an incentive stock option may be transferred by a Participant to
any of such class of transferees who can be included in the class of transferees
who may rely on a Form S-8 Registration Statement under the Securities Act of
1933 to sell shares issuable upon exercise or payment of such Awards granted
under the Plan. Any such transfer will be permitted only if (i) the Participant
does not receive any consideration for the transfer, (ii) the Committee
expressly approves the transfer and (iii) the transfer is on such terms and
conditions as are appropriate for the class of transferees who may rely on the
Form S-8 Registration Statement. The holder of the Aware transferred pursuant to
this Section shall be bound by the same terms and conditions that governed the
Award during the period that it was held by the Participant; provided, however,
that such transferee may not transfer the Award except by will or the laws of
descent and distribution. In the event of any transfer of an Option that is not
an incentive stock option or a Corresponding SAR that relates to an incentive
stock option (by the Participant or his transferee), the Option and
Corresponding SAR that relates to such Option must be transferred to the same
person or persons or entity or entities. Unless transferred as provided in
Section 8.05, a Restricted Stock Award may not be transferred prior to becoming
non-forfeitable and transferable.

11.04   Employee Status

     If the terms of any Award provide that it may be exercised or paid only
during employment or continued service or within a specified period of time
after termination of employment or continued service, the Committee may decide
to what extent leaves of absence for governmental or military service, illness,
temporary disability, or other reasons shall not be deemed interruptions of
continuous employment or service. For purposes of the Plan, employment and
continued service shall be deemed to exist between the Participant and the
Company and/or an Affiliate if, at the time of the determination, the
Participant is a director, officer, employee, consultant or advisor of the
Company or an Affiliate. A Participant on military leave, sick leave or other
bona fide leave of absence shall continue to be considered an employee for
purposes of the Plan during such leave if the period of leave does not exceed
three months, or, if longer, so long as the individual’s right to re-employment
with the Company or any of its Affiliates is guaranteed either by statute or by
contract. If the period of leave exceeds three months, and the individual’s
right to re-employment is not guaranteed by statute or by contract, the
employment shall be deemed to be terminated on the first day after the end of
such three-

16



--------------------------------------------------------------------------------



 



month period. Except as may otherwise be expressly provided in an Agreement,
Awards granted to a director, officer, employee, consultant or adviser shall not
be affected by any change in the status of the Participant so long as the
Participant continues to be a director, officer, employee, consultant or advisor
to the Company or any of its Affiliates (regardless of having changed from one
to the other or having been transferred from one entity to another). The
Participant’s employment or continued service shall not be considered
interrupted in the event the Committee, in its discretion and as specified at or
prior to such occurrence, determines there is no interruption in the case of a
spin-off, sale or disposition of the Participant’s employer from the Company or
an Affiliate, except that if the Committee does not otherwise specify such at or
such prior to such occurrence, the Participant will be deemed to have a
termination of employment or continuous service to the extent the Affiliate that
employs the Participant is no longer the Company or an entity that qualifies as
an Affiliate.

11.05   Change in Control

     Notwithstanding any provision of any Agreement to the contrary, in the
event of or in anticipation of a Change in Control, the Committee in its
discretion may (i) declare that some or all outstanding Awards previously
granted under the Plan, whether or not then exercisable or payable, shall
terminate as of a date before or on the Change in Control without any payment to
the holder of the Award, provided the Committee gives prior written notice to
the Participants of such termination and gives such Participants the right to
exercise their outstanding Awards for a reasonable time before such date to the
extent then exercisable (or to the extent such Awards would be exercisable as of
the Control Change Date), (ii) terminate before or on the Control Change Date
some or all outstanding Awards previously granted under the Plan, whether or not
then exercisable or payable, in consideration of payment to the holder of the
Award, with respect to each share of Common Stock for which the Award is then
exercisable or payable (or for which the Award would have been exercisable or
payable as of the Control Change Date), of the excess, if any, of the Fair
Market Value on such date of the Common Stock subject to such portion of the
Award over the Option price or Initial Value (if applicable) (provided that
outstanding Awards that are not then exercisable or payable and that would not
become exercisable or payable on the Control Change Date, and Options and SARs
with respect to which the Fair Market Value of the Common Stock subject to the
Options or SARs does not exceed the Option price or Initial Value, shall be
cancelled without any payment therefor) or (iii) take such other action as the
Committee determines to be reasonable under the circumstances to permit the
Participant to realize the value of the Award (which value for purposes of
Awards that are not then exercisable or payable and that would not become
exercisable or payable as of the Control Change Date, and Options and SARs with
respect to which the Fair Market Value of the Common Stock subject to the Award
does not exceed the Option price or Initial Value, shall be deemed to be zero).
The payment described in (ii) above may be made in any manner the Committee
determines, including cash, stock or other property. The Committee may take the
actions described in (i), (ii) or (iii) above with respect to Awards that are
not then exercisable or payable whether or not the Participant will receive any
payment therefor. The Committee in its discretion may take any of the actions
described in this Section contingent on consummation of the Change in Control
and with respect to some or all outstanding Awards, whether or not then
exercisable or payable, or on an Award-by-Award basis, which actions need not be
uniform with respect to all outstanding Awards. However, Awards shall not be
terminated to the extent that written provision is made for their continuance,
assumption or substitution by the Company or a

17



--------------------------------------------------------------------------------



 



successor employer or its parent or subsidiary in connection with the Change in
Control. The Committee may provide in an applicable Agreement that a
Participant’s outstanding Awards shall be fully exercisable or payable on and
after a Control Change Date or immediately before the date the Awards will be
terminated in connection with the Change in Control, as described herein.
ARTICLE XII
QUALIFIED PERFORMANCE-BASED COMPENSATION

12.01   Performance Conditions

     In accordance with the Plan, the Committee may prescribe that Awards will
become exercisable, nonforfeitable and transferable, and earned and payable,
based on objectively determinable performance conditions. Objectively
determinable performance conditions are performance conditions (i) that are
established in writing (a) at the time of grant or (b) no later than the earlier
of (x) 90 days after the beginning of the period of service to which they relate
and (y) before the lapse of 25% of the period of service to which they relate;
(ii) that are uncertain of achievement at the time they are established and
(iii) the achievement of which is determinable by a third party with knowledge
of the relevant facts. The performance conditions may include any or any
combination of the following (a) gross, operating or net earnings
(income) before or after taxes; (b) return on equity; (c) return on capital;
(d) return on sales; (e) return on investments; (f) return on assets or net
assets; (g) earnings per share; (h) cash flow per share; (i) book value per
share; (j) gross margin; (k) customers; (l) cash flow or cash flow from
operations; (m) Fair Market Value of the Company or any Affiliate or shares of
Common Stock; (n) share price or total shareholder return; (o) market share;
(p) level of expenses or other costs; (q) gross, operating or net revenue;
(r) EBIT; (s) Adjusted EBIT; (t) profitability; (u) EBITDA; (v) Adjusted EBIDTA;
(w) Free Cash Flow; or (x) peer group comparisons of any of the aforementioned
performance conditions. Performance conditions may be related to a specific
customer or group of customers or geographic region. The form of the performance
conditions may be measured on a Company, Affiliate, division, business unit,
service line, segment or geographic basis or any combination thereof.
Performance goals may reflect absolute entity performance or a relative
comparison of entity performance to the performance of a peer group of entities
or other external measure of the selected performance conditions. Profits,
earnings and revenues used for any performance condition measurement may exclude
any extraordinary or non-recurring items. The performance conditions may, but
need not, be based upon an increase or positive result under the aforementioned
business criteria and could include, for example and not by way of limitation,
maintaining the status quo or limiting the economic losses (measured, in each
case, by reference to the specific business criteria). The performance
conditions may not include solely the mere continued employment of the
Participant. However, the Award may become exercisable, nonforfeitable and
transferable or earned and payable contingent on the Participant’s continued
employment or service, and/or employment or service at the time the Award
becomes exercisable, nonforfeitable and transferable or earned and payable, in
addition to the performance conditions described above.

18



--------------------------------------------------------------------------------



 



12.02   Establishing the Amount of the Award

     The amount of the Award that will become exercisable, nonforfeitable and
transferable or earned and payable if the performance conditions are obtained
(or an objective formula for, or method of, computing such amount) also must be
established at the time set forth in Section 12.01 above. Notwithstanding the
preceding sentence, the Committee may, in its sole discretion, reduce the amount
of the Award that will become exercisable, nonforfeitable and transferable or
earned and payable, as applicable, if the Committee determines that such
reduction is appropriate under the facts and circumstances. In no event shall
the Committee have the discretion to increase the amount of the Award that will
become exercisable, nonforfeitable and transferable or earned and payable.

12.03   Earning the Award

     If the Committee, on the date of grant, prescribes that an Award shall
become exercisable, nonforfeitable and transferable or earned and payable only
upon the attainment of any of the above performance conditions, the Award shall
become exercisable, nonforfeitable and transferable or earned and payable only
to the extent that the Committee certifies in writing that such conditions have
been achieved. An Award will not satisfy the requirements of this Article XII to
constitute “qualified performance-based compensation” if the facts and
circumstances indicate the Award will become exercisable, nonforfeitable and
transferable or earned and payable regardless of whether the performance
conditions are attained. However, an Award does not fail to meet the
requirements of this Article XII merely because the Award would become
exercisable, nonforfeitable and transferable or earned and payable upon the
Participant’s death or disability or upon a Change in Control, although an Award
that actually becomes exercisable, nonforfeitable and transferable or earned and
payable on account of those events prior to the attainment of the performance
conditions would not constitute “qualified performance-based compensation” under
Code Section 162(m). In determining if the performance conditions have been
achieved, the Committee may adjust the performance targets in the event of any
unbudgeted acquisition, divestiture or other unexpected fundamental change in
the business of the Company, an Affiliate or business unit or in any product
that is material taken as a whole as appropriate to fairly and equitably
determine if the Award is to become exercisable, nonforfeitable and transferable
or earned and payable pursuant to the conditions set forth in the Award.
Additionally, in determining if such performance conditions have been achieved,
the Committee also may adjust the performance targets in the event of any
(i) unanticipated asset write-downs or impairment charges, (ii) litigation or
claim judgments or settlements thereof, (iii) changes in tax laws, accounting
principles or other laws or provisions affecting reported results, (iv) accruals
for reorganization or restructuring programs, or extraordinary non-reoccurring
items as described in Accounting Principles Board Opinion No. 30 or as described
in management’s discussion and analysis of the financial condition and results
of operations appearing in the Company’s Annual Report on Form 10-K for the
applicable year, (v) acquisitions or dispositions or (vi) foreign exchange gains
or losses. To the extent any such adjustments affect Awards, the intent is that
they shall be in a form that allows the Award to continue to meet the
requirements of Section 162(m) of the Code for deductibility.

19



--------------------------------------------------------------------------------



 



12.04   Definitions of Performance Criteria

     “Adjusted EBITDA” means EBITDA excluding charges associated with
restructuring and exit activities, stock-based compensation, intangible asset
impairment, material severance obligations and other unusual or extraordinary
events.
     “Adjusted EBIT” means EBIT excluding charges associated with restructuring
and exit activities, stock-based compensation, intangible asset impairment,
material severance obligations and other unusual or extraordinary events.
     “EBIT” means earnings from continuing operations before interest and taxes.
     “EBITDA” means earnings from continuing operations before interest, taxes,
depreciation and amortization.
     “Free Cash Flow” means Adjusted EBITDA less capital expenditures.
ARTICLE XIII
ADJUSTMENT UPON CHANGE IN COMMON STOCK
     The maximum number of shares of Common Stock that may be issued pursuant to
Awards, the terms of outstanding Awards, and the per individual limitations on
the number of shares of Common Stock that may be issued pursuant to Awards shall
be adjusted as the Committee shall determine to be equitably required in the
event (i) there occurs a reorganization, recapitalization, stock split,
spin-off, split-off, stock dividend, issuance of stock rights, combination of
shares, merger, consolidation, or distribution to stockholders other than a cash
dividend; (ii) the Company engages in a transaction Code Section 424 describes
or (iii) there occurs any other transaction or event which, in the judgment of
the Board necessitates such action. In that respect, the Committee shall make
such adjustments as are necessary in the number or kind of shares of Common
Stock or securities which are subject to the Award, the exercise price or
Initial Value of the Award, and such other adjustments as are appropriate in the
discretion of the Committee. Such adjustments may provide for the elimination of
fractional shares that might otherwise be subject to Awards without any payment
therefor. Notwithstanding the foregoing, the conversion of one or more
outstanding shares of preferred stock or convertible debentures that the Company
may issue from time to time into Common Stock shall not in and of itself require
any adjustment under this Article XIII. In addition, the Committee may make such
other adjustments to the terms of any Awards to the extent equitable and
necessary to prevent an enlargement or dilution of the Participant’s rights
thereunder as a result of any such event or similar transaction. Any
determination made under this Article XIII by the Board shall be final and
conclusive.
     The issuance by the Company of stock of any class, or securities
convertible into stock of any class, for cash or property, or for labor or
services, either upon direct sale or upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of stock or obligations of the Company
convertible into such stock or other securities, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the maximum number
of shares that may be

20



--------------------------------------------------------------------------------



 



issued pursuant to Awards, the per individual limitations on the number of
shares that may be issued pursuant to Awards or the terms of outstanding Awards.
     The Committee may grant Awards in substitution for stock options, stock
appreciation rights, restricted stock, restricted stock units, incentive awards,
or similar awards held by an individual who becomes an employee of the Company
or an Affiliate in connection with a transaction described in the first
paragraph of this Article XIII. Notwithstanding any provision of the Plan (other
than the limitation of Section 5.02), the terms of such substituted Awards shall
be as the Committee, in its discretion, determines is appropriate.
ARTICLE XIV
COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

14.01   Compliance

     No Option or SAR shall be exercisable, no Restricted Stock Award or
Restricted Stock Unit shall be granted, no shares of Common Stock shall be
issued, no certificates for shares of Common Stock shall be delivered, and no
payment shall be made under this Plan except in compliance with all applicable
federal and state laws and regulations (including, without limitation,
withholding tax requirements), any listing agreement to which the Company is a
party, and the rules of all domestic stock exchanges on which the Company’s
shares may be listed. The Company shall have the right to rely on an opinion of
its counsel as to such compliance. Any stock certificate evidencing shares of
Common Stock issued pursuant to an Award may bear such legends and statements as
the Committee may deem advisable to assure compliance with federal and state
laws and regulations and to reflect any other restrictions applicable to such
shares as the Committee otherwise deems appropriate. No Option or SAR shall be
exercisable, no Restricted Stock Award or Restricted Stock Unit shall be
granted, no shares of Common Stock shall be issued, no certificate for shares of
Common Stock shall be delivered, and no payment shall be made under this Plan
until the Company has obtained such consent or approval as the Committee may
deem advisable from regulatory bodies having jurisdiction over such matters.

14.02   Postponement of Exercise or Payment

     The Committee may postpone any grant, exercise, vesting or payment of an
Award for such time as the Committee in its sole discretion may deem necessary
in order to permit the Company (i) to effect, amend or maintain any necessary
registration of the Plan or the shares of Common Stock issuable pursuant to the
Award under the securities laws; (ii) to take any action in order to (A) list
such shares of Common Stock or other shares of stock of the Company on a stock
exchange if shares of Common Stock or other shares of stock of the Company are
not then listed on such exchange or (B) comply with restrictions or regulations
incident to the maintenance of a public market for its shares of Common Stock or
other shares of stock of the Company, including any rules or regulations of any
stock exchange on which the shares of Common Stock or other shares of stock of
the Company are listed; (iii) to determine that such shares of Common Stock in
the Plan are exempt from such registration or that no action of the kind
referred to in (ii)(B) above needs to be taken; (iv) to comply with any other
applicable law, including without limitation, securities laws; (v) to comply
with any legal or contractual

21



--------------------------------------------------------------------------------



 



requirements during any such time the Company or any Affiliate is prohibited
from doing any of such acts under applicable law, including without limitation,
during the course of an investigation of the Company or any Affiliate, or under
any contract, loan agreement or covenant or other agreement to which the Company
or any Affiliate is a party or (vi) to otherwise comply with any prohibition on
such acts or payments during any applicable blackout period; and the Company
shall not be obligated by virtue of any terms and conditions of any Agreement or
any provision of the Plan to recognize the grant, exercise, vesting or payment
of an Award or to grant, sell or issue shares of Common Stock or make any such
payments in violation of the securities laws or the laws of any government
having jurisdiction thereof or any of the provisions hereof. Any such
postponement shall not extend the term of the Award and neither the Company nor
its directors and officers nor the Committee shall have any obligation or
liability to any Participant or to any other person with respect to shares of
Common Stock or payments as to which the Award shall lapse because of such
postponement.
     Additionally, the Committee may postpone any grant, exercise vesting or
payment of an Award if the Company reasonably believes the Company’s or any
applicable Affiliate’s deduction with respect to such Award would be limited or
eliminated by application of Code Section 162(m) to the extent permitted by
Section 409A of the Code; provided, however, such delay will last only until the
earliest date at which the Company reasonably anticipates that the deduction
with respect to the Award will not be limited or eliminated by the application
of Code Section 162(m) or the calendar year in which the Participant separates
from service.

14.03   Forfeiture of Payment

     A Participant shall be required to forfeit any and all rights under Awards
or to reimburse the Company for any payment under any Award (with interest as
necessary to avoid imputed interest or original issue discount under the Code or
as otherwise required by applicable law) to the extent applicable law requires
such forfeiture or reimbursement.
ARTICLE XV
LIMITATION ON BENEFITS
     Despite any other provisions of this Plan to the contrary, if the receipt
of any payments or benefits under this Plan would subject a Participant to tax
under Code Section 4999, the Committee may determine whether some amount of
payments or benefits would meet the definition of a “Reduced Amount.” If the
Committee determines that there is a Reduced Amount, the total payments or
benefits to the Participant under all Awards must be reduced to such Reduced
Amount, but not below zero. If the Committee determines that the benefits and
payments must be reduced to the Reduced Amount, the Company must promptly notify
the Participant of that determination, with a copy of the detailed calculations
by the Committee. All determinations of the Committee under this Article XV are
final, conclusive and binding upon the Company and the Participant. It is the
intention of the Company and the Participant to reduce the payments under this
Plan only if the aggregate Net After Tax Receipts to the Participant would
thereby be increased. As result of the uncertainty in the application of Code
Section 4999 at the time of the initial determination by the Committee under
this Article XV, however, it is possible that amounts will have been paid under
the Plan to or for the benefit of a Participant which should not have been so
paid (“Overpayment”) or that additional amounts which will not

22



--------------------------------------------------------------------------------



 



have been paid under the Plan to or for the benefit of a Participant could have
been so paid (“Underpayment”), in each case consistent with the calculation of
the Reduced Amount. If the Committee, based either upon the assertion of a
deficiency by the Internal Revenue Service against the Company or the
Participant, which the Committee believes has a high probability of success, or
controlling precedent or other substantial authority, determines that an
Overpayment has been made, any such Overpayment must be treated for all purposes
as a loan, to the extent permitted by applicable law, which the Participant must
repay to the Company together with interest at the applicable federal rate under
Code Section 7872(f)(2); provided, however, that no such loan may be deemed to
have been made and no amount shall be payable by the Participant to the Company
if and to the extent such deemed loan and payment would not either reduce the
amount on which the Participant is subject to tax under Code Section 1, 3101 or
4999 or generate a refund of such taxes. If the Committee, based upon
controlling precedent or other substantial authority, determines that an
Underpayment has occurred, the Committee must promptly notify the Company of the
amount of the Underpayment, which then shall be paid promptly to the Participant
but no later than the end of the Participant’s taxable year next following the
Participant’s taxable year in which the determination is made that the
underpayment has occurred. For purposes of this Section, (i) “Net After Tax
Receipt” means the Present Value of a payment under this Plan net of all taxes
imposed on Participant with respect thereto under Code Sections 1, 3101 and
4999, determined by applying the highest marginal rate under Code Section 1
which applies to the Participant’s taxable income for the applicable taxable
year; (ii) “Present Value” means the value determined in accordance with Code
Section 280G(d)(4) and (iii) “Reduced Amount” means the smallest aggregate
amount of all payments and benefits under this Plan which (a) is less than the
sum of all payments and benefits under this Plan and (b) results in aggregate
Net After Tax Receipts which are equal to or greater than the Net After Tax
Receipts which would result if the aggregate payments and benefits under this
Plan were any other amount less than the sum of all payments and benefits to be
made under this Plan.
ARTICLE XVI
GENERAL PROVISIONS

16.01   Effect on Employment and Service

     Neither the adoption of this Plan, its operation, nor any documents
describing or referring to this Plan (or any part thereof), shall confer upon
any individual or entity any right to continue in the employ or service of the
Company or an Affiliate or in any way affect any right and power of the Company
or an Affiliate to terminate the employment or service of any individual or
entity at any time with or without assigning a reason therefor.

16.02   Unfunded Plan

     This Plan, insofar as it provides for Awards, shall be unfunded, and the
Company shall not be required to segregate any assets that may at any time be
represented by Awards under this Plan. Any liability of the Company to any
person with respect to any Award under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

23



--------------------------------------------------------------------------------



 



16.03   Rules of Construction

     Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.

16.04   Tax Withholding and Reporting

     Unless an Agreement provides otherwise, each Participant shall be
responsible for satisfying in cash or cash equivalent acceptable to the
Committee any income and employment (including without limitation Social
Security and Medicare) tax withholding obligations attributable to participation
in the Plan and the grant, exercise, vesting or payment of Awards granted
thereunder (including the making of a Code Section 83(b) election with respect
to an Award). In accordance with procedures that the Committee establishes, the
Committee, to the extent applicable law permits, may allow a Participant to pay
such amounts (i) by surrendering (actually or by attestation) shares of Common
Stock that the Participant already owns and, if necessary to avoid adverse
accounting consequences, has held for at least six months (but only for the
minimum required withholding); (ii) by a cashless exercise through a broker;
(iii) by means of a “net exercise” procedure, (iv) by such other medium of
payment as the Committee in its discretion shall authorize or (v) by any
combination of the aforementioned methods of payment. The Company shall comply
with all such reporting and other requirements relating to the administration of
this Plan and the grant, exercise, vesting or payment of any Award hereunder as
applicable law requires. Nevertheless, shares of Common Stock that the Company
reacquires in connection with any tax withholding will still be deemed issued
and will not be available for issuance pursuant to future Awards under the Plan.

16.05   Reservation of Shares.

     The Company, during the term of this Plan, shall at all times reserve and
keep available such number of shares of Common Stock as shall be sufficient to
satisfy the requirements of the Plan. Additionally, the Company, during the term
of this Plan, shall use its best efforts to seek to obtain from appropriate
regulatory agencies any requisite authorizations needed in order to issue and to
sell such number of shares of Common Stock as shall be sufficient to satisfy the
requirements of the Plan. However, the inability of the Company to obtain from
any such regulatory agency the requisite authorizations the Company’s counsel
deems to be necessary for the lawful issuance and sale of any shares of Common
Stock hereunder, or the inability of the Company to confirm to its satisfaction
that any issuance and sale of any shares of Common Stock hereunder will meet
applicable legal requirements, shall relieve the Company of any liability in
respect to the failure to issue or to sell such shares of Common Stock as to
which such requisite authority shall not have been obtained.

16.06   Governing Law.

     This Plan and all Awards granted hereunder shall be governed by the laws of
the State of Georgia, except to the extent federal law applies.

24



--------------------------------------------------------------------------------



 



16.07   Other Actions

     Nothing in the Plan shall be construed to limit the authority of the
Company to exercise its corporate rights and powers, including, by way of
illustration and not by way of limitation, the right to grant options, stock
appreciation rights, restricted stock awards, incentive awards or restricted
stock units for proper corporate purposes otherwise than under the Plan to any
employee or to any other person, firm, corporation, association or other entity,
or to grant options, stock appreciation rights, restricted stock awards,
incentive awards or restricted stock units to, or assume such awards of any
person in connection with, the acquisition, purchase, lease, merger,
consolidation, reorganization or otherwise, of all or any part of the business
and assets of any person, firm, corporation, association or other entity.

16.08   Repurchase of Common Stock

     The Company or its designee may have the option and right to purchase any
Award or any shares of Common Stock issued pursuant to any Award in accordance
with the terms and conditions set forth in the applicable Agreement. However,
shares of Common Stock repurchased pursuant to an Agreement will still be deemed
issued pursuant to the Plan and will not be available for issuance pursuant to
future Awards under the Plan.

16.09   Other Conditions

     The Committee, in its discretion, may, as a condition to the grant,
exercise, payment or settlement of an Award, require the Participant on or
before the date of grant, exercise, payment or settlement of the Award to enter
into (i) a covenant not to compete (including a confidentiality,
non-solicitation, non-competition or other similar agreement) with the Company
or any Affiliate, which may become effective on the date of termination of
employment or service of the Participant with the Company or any Affiliate or
any other date the Committee may specify and shall contain such terms and
conditions as the Committee shall otherwise specify, (ii) an agreement to cancel
any other employment agreement, service agreement, fringe benefit or
compensation arrangement in effect between the Company or any Affiliate and such
Participant and/or (iii) a shareholders’ agreement with respect to shares of
Common Stock to be issued pursuant to the Award. If the Participant shall fail
to enter into any such agreement at the Committee’s request, then no Award shall
be granted, exercised, paid or settled and the number of shares of Common Stock
that would have been subject to such Award, if any, shall be added to the
remaining shares of Common Stock available under the Plan.

16.10   Forfeiture Provisions

     Notwithstanding any other provisions of the Plan or any Agreement, all
rights to any Award that a Participant has will be immediately discontinued and
forfeited, and the Company shall not have any further obligation hereunder to
the Participant with respect to any Award and the Award will not be exercisable
(whether or not previously exercisable) or become vested or payable on and after
the time the Participant is discharged from employment or service with the
Company or any Affiliate for Cause.

25



--------------------------------------------------------------------------------



 



16.11   Repricing of Awards

     Notwithstanding any other provisions of this Plan, this Plan does not
permit (i) any decrease in the exercise price or base value of any outstanding
Awards, (ii) the issuance of any replacement Options or SARs, which shall be
deemed to occur if a Participant agrees to forfeit an existing Option or SAR in
exchange for a new Option or SAR with a lower exercise price or base value, or
(iii) the Company to repurchase underwater or out-of-the-money Options or SARs,
which shall be deemed to be those Options or SARs with exercise prices or base
values in excess of the current Fair Market Value of the shares of Common Stock
underlying the Option or SAR.

16.12   Legends; Payment of Expenses

     The Company may endorse such legend or legends upon the certificates for
shares of Common Stock issued upon the grant or exercise of an Award and may
issue such “stop transfer” instructions to its transfer agent in respect of such
shares as it determines, in its sole discretion, to be necessary or appropriate
to (i) prevent a violation of, or to perfect an exemption from, the registration
requirements under the Exchange Act, applicable state securities laws or other
requirements, (b) implement the provisions of the Plan or any Agreement between
the Company and the Participant with respect to such shares of Common Stock,
(c) permit the Company to determine the occurrence of a “disqualifying
disposition” as described in Section 421(b) of the Code of the shares of Common
Stock transferred upon the exercise of an incentive stock option granted under
the Plan or (d) as may be appropriate to continue an Award’s exemption or
compliance with Section 409A of the Code. The Company shall pay all issuance
taxes with respect to the issuance of shares of Common Stock upon the grant or
exercise of the Award, as well as all fees and expenses incurred by the Company
in connection with such issuance.
ARTICLE XVII
CLAIMS PROCEDURES
     If a Participant has exercised an Option or a SAR or if shares of
Restricted Stock have become vested or Restricted Stock Units or Incentive
Awards have become payable, and the Participant has not received the benefits to
which the Participant believes he or she is entitled under such Award, then the
Participant must submit a written claim for such benefits to the Committee
within 90 days of the date the Participant tried to exercise the Option or SAR,
the date the Participant contends the Restricted Stock vested or the date the
Participant contends the Restricted Stock Units or Incentive Awards became
payable or the claim will be forever barred.
     If a claim of a Participant is wholly or partially denied, the Participant
or his duly authorized representative may appeal the denial of the claim to the
Committee. Such appeal must be made at any time within 30 days after the
Participant receives written notice from the Company of the denial of the claim.
In connection therewith, the Participant or his duly authorized representative
may request a review of the denied claim, may review pertinent documents, and
may submit issues and comments in writing. Upon receipt of an appeal, the
Committee shall make a decision with respect to the appeal and, not later than
60 days after receipt of such request for review, shall furnish the Participant
with the decision on review in writing, including the specific reasons for the
decision written in a manner calculated to be

26



--------------------------------------------------------------------------------



 



understood by the Participant, as well as specific references to the pertinent
provisions of the Plan upon which the decision is based.
     The Committee has the discretionary and final authority under the Plan to
determine the validity of a claim. Accordingly, any decision the Committee makes
on a Participant’s appeal will be administratively final. If a Participant
disagrees with the Committee’s final decision, the Participant may sue, but only
after the claim on appeal has been denied. Any lawsuit must be filed within
90 days of receipt of the Committee’s final written denial of the Participant’s
claim or the claim will be forever barred.
ARTICLE XVIII
AMENDMENT
     The Board may amend or terminate this Plan at any time; provided, however,
that no amendment to the Plan may adversely impair the rights of a Participant
with respect to outstanding Awards without the Participant’s consent. In
addition, an amendment will be contingent on approval of the Company’s
stockholders, to the extent required by law or by the rules of any stock
exchange on which the Company’s securities are traded or if the amendment would
(i) increase the benefits accruing to Participants under the Plan, including
without limitation, any amendment to the Plan or any Agreement to permit a
repricing or decrease in the exercise price of any outstanding Awards,
(ii) increase the aggregate number of shares of Common Stock that may be issued
under the Plan, (iii) modify the requirements as to eligibility for
participation in the Plan or, (iv) change the performance conditions set forth
in Article XII. Additionally, to the extent the Board deems necessary to
continue to comply with the performance-based exception to the deduction limits
of Code Section 162(m), the Board will submit the material terms of the
performance conditions set forth in Article XII to the Company’s stockholders
for approval no later than the first stockholder meeting that occurs in the
fifth year following the year in which the stockholders previously approved the
performance objectives.
     The Committee may amend any outstanding Awards to the extent it deems
appropriate; provided, however, that no amendment to an outstanding Award may
adversely impair the rights of a Participant without the Participant’s consent.
ARTICLE XIX
DURATION OF PLAN
     No Award may be granted under this Plan on and after March 24, 2018
(10 years following the effective date of the Plan). Awards granted before that
date shall remain valid in accordance with their terms.
ARTICLE XX
EFFECTIVE DATE OF PLAN
     The Plan is effective on March 25, 2008, the date of adoption by the Board,
contingent, however, on approval of the Plan by the Company’s stockholders
within 12 months of such date. Awards, other than Restricted Stock, may be
granted under this Plan as of the effective date, provided that no Award shall
be effective, exercisable, vested, earned or payable unless the

27



--------------------------------------------------------------------------------



 



Company’s stockholders approve the Plan within 12 months of the Board’s adoption
of the Plan. Restricted Stock may only be granted after the Company’s
stockholders approve the Plan.
ARTICLE XXI
OMNIBUS SECTION 409A PROVISION
     It is intended that Awards that are granted under the Plan shall either be
exempt from treatment as “deferred compensation” subject to Section 409A of the
Code. Towards that end, all Awards under the Plan are intended to contain such
terms as will qualify the Awards for an exemption from Section 409A of the Code.
The terms of the Plan and all Awards granted hereunder shall be construed
consistent with the foregoing intent. Notwithstanding any other provision
hereof, the Committee may amend any outstanding Award without Participant’s
consent if, as determined by the Committee in its sole discretion, such
amendment is required either to (i) confirm exemption under Section 409A of the
Code, (ii) comply with Section 409A of the Code or (iii) prevent the Participant
from being subject to any tax or penalty under Section 409A of the Code.
Notwithstanding the foregoing, however, neither the Company nor any of its
Affiliates nor the Committee shall be liable to a Participant or any other
Person if an Award is subject to Section 409A of the Code or the Participant or
any other Person is otherwise subject to any additional tax or penalty under
Section 409A of the Code. Each Participant is solely responsible for the payment
of any tax liability (including any taxes and penalties that may arise under
Section 409A of the Code) that may result from an Award.

28